Citation Nr: 1710227	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  13-05 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left shoulder arthritis.

2.  Entitlement to service connection for a left shoulder condition.

3.  Entitlement to service connection for a right shoulder condition.

4.  Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2016, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that the Veteran was previously denied service connection for a left shoulder condition in connection with a claim originally characterized as entitlement to service connection for "arthritis upper torso/extremities and lower extremities."  Specifically, during the development of that September 2004 service connection claim, the Veteran described symptoms associated with, and submitted evidence relating to, a left shoulder diagnosis, and, in January 2006 and September 2006 rating decisions, the RO characterized the claim as encompassing a diagnosis of left shoulder arthritis.  See Velez v. Shinseki, 23 Vet. App. 199, 204-05 (2009).  In the September 2006 rating decision, the RO specifically found that the evidence showed that the Veteran had "current arthritis in the left shoulder" but that "there was no evidence to link the condition to [his] military service."  As a result, the Veteran's current left shoulder claim must be considered as a petition to reopen, and the Board has recharacterized it accordingly.  The Board does not have jurisdiction to address the merits of a previously denied claim without first determining that new and material evidence has been submitted. See 38 U.S.C.A. § 7104 (a); 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Elkins v. West, 12 Vet. App. 209, 218-19 (1999); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In written statements received in July 2015, November 2015, and July 2016, the Veteran appears to have raised the issues of entitlement to service connection for a low back disability, PTSD, and knee and ankle conditions, respectively.  The Veteran is advised that his statements do not meet the standards of a complete claim under 38 C.F.R. § 3.150(a).  Although the Veteran also submitted VA Form 21-0966 in July 2016, it is unclear if that notice of intent to file related to all of the foregoing conditions.  Thus, on remand, the AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing claims for VA benefits.

The issues of entitlement to service connection for left and right shoulder conditions are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  During his August 2016 Board hearing, the Veteran indicated that he wished to withdraw from appellate review his claim of entitlement to service connection for ischemic heart disease.

2.  An unappealed September 2006 rating decision denied service connection for left shoulder arthritis and is final.

3.  Some of the evidence received since the September 2006 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for left shoulder arthritis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal on the issue of entitlement to service connection for ischemic heart disease have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for left shoulder arthritis.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claim

During his August 2016 Board hearing, the Veteran indicated that he wished to withdraw his appeal regarding the claim of entitlement to service connection for ischemic heart disease.  Under 38 C.F.R. § 20.204, an appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  Thus, the Veteran's statement during his hearing satisfies the criteria for withdrawal of his substantive appeal as to that issue.  38 C.F.R. § 20.204 (2016).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2014).  As the claim of entitlement to service connection for ischemic heart disease has been withdrawn, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue, and it is dismissed.

II.  New and Material Evidence

The Veteran's claim of entitlement to service connection for upper extremity conditions that included left shoulder arthritis was initially denied in a January 2006 rating decision.  He submitted additional evidence in support of the claim in May 2006, and the RO continued the denial in a September 2006 rating decision.  The Veteran was notified of the September 2006 rating decision and his appellate rights, and he did not appeal or submit any evidence within one year.  Therefore, that decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2016); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the September 2006 rating decision included a May 1971 medical examination report and medical history report from the Veteran's period of National Guard service, post-service treatment records, and the Veteran's lay statements.  The claim was denied because the RO found that there was no evidence that linked the Veteran's current diagnosis of left shoulder arthritis to his military service.

Evidence added to the record since the September 2006 rating decision consists of additional post-service treatment records, lay statements and photographs, and the Veteran's hearing testimony.  This evidence is "new," as it was not previously submitted to agency decision makers.  Some of it is also material, as it addresses the reason for the prior denial.  Specifically, the Veteran's hearing testimony contains his report that he initially began experiencing left shoulder pain during service and that he continued to experience such pain thereafter.  As new and material evidence has been received, the claim may be reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).


ORDER

The appeal of the issue of entitlement to service connection for ischemic heart disease is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for left shoulder arthritis is reopened.


REMAND

The Veteran has not yet been afforded a VA examination in connection with his claims of entitlement to service connection for left and right shoulder conditions.  VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Lay testimony as to continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  Id. at 83.  Furthermore, the Veteran is competent to testify to in-service injuries, symptoms, and events.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran testified during his Board hearing that the everyday wear and tear of his various in-service duties, including carrying various heavy items, such as ammunition, on his shoulders, jumping down from vehicles to unload ammunition and guns, and occasionally slipping or tripping and falling, caused shoulder pain that began during service and has continued since that time.  His post-service treatment records document complaints of pain in both shoulders, as well as several diagnoses, including degenerative changes in the left and right acromioclavicular joints.

In light of the shoulder conditions documented in the Veteran's post-service treatment records, his competent testimony regarding in-service events that caused shoulder pain, and his reports of continuing bilateral shoulder pain thereafter, the Board finds that an initial VA examination is warranted and should be conducted on remand.

Additionally, the Veteran testified during his hearing that he sought treatment for his shoulders from a certain private physician shortly after service.  Although some records associated with treatment by that physician are already included in the claims file, the oldest record is dated June 1995.  As it appears, based on the Veteran's hearing testimony, that relevant private treatment records dated prior to 1995 may be outstanding, any such records should be sought on remand.  Updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any outstanding private treatment records that he wishes VA to obtain, to specifically include any records of treatment, by Dr. Roeder, Dr. Campos, or any other private physician, for shoulder symptoms prior to June 1995.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified and associate them with the claims file.

In addition, obtain any outstanding VA treatment records dated from November 2012 to the present.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2.  After the development requested in item 1 has been completed to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of his left and right shoulder disabilities.  After reviewing the claims file, performing a physical examination of the Veteran, and conducting any indicated tests, the examiner is asked to address the following:

(a) Please identify all current disabilities of the Veteran's left and right shoulders.  In identifying all current disabilities, please consider medical and lay evidence dated both prior to and since the filing of the September 2010 claim.  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.

(b) For each diagnosed left or right shoulder disability, please state whether it is at least as likely as not (50 percent probability or more) that the condition began in service or is otherwise related to service.  In doing so, please specifically discuss the Veteran's credible report that his in-service duties included carrying various heavy items, such as ammunition, on his shoulders; jumping down from vehicles to unload ammunition and guns; and occasionally slipping or tripping and falling; and that these duties caused in-service shoulder pain that has continued since that time.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale should accompany any opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why that is so.

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


